Perkins, J.
Complaint for a new trial, filed after the term at which a trial was had. '
The grounds for a new trial are, surprise at the trial and newly discovered evidence. The complaint was demurred to, the demurrer was sustained, and the complaint dismissed.
The statute provides that, “ where causes for a new trial are discovered after the term at which the verdict or decision was rendered,” &e.
If the causes are discovered during the term, the motion for a new trial must be made during the term; and where *358the application for a new. trial is made after the term the complaint must show that the causes were discovered after the term or it will be bad on demurrer. 2 GL & II. p. 215, and note.
H. Craven, W. B. Pierce and II. Zb Thompson, for the appellant.
John Davis, for the appellee.
In the case at bai’, the complaint alleged “that since the trial of said cause the plaintiff has ascertained,” &c., but has no allegation that the discovery was made since or after the term, &c.
The decision below is right, and is affirmed with costs.
Per Curiam.
The judgment is affirmed accordingly.